EXHIBIT 10.32
AMENDMENT TO LOAN AGREEMENT
          This Amendment to Loan Agreement (“Amendment”) is made effective the
21st day of May, 2008, between GRAYMARK HEALTHCARE, INC., an Oklahoma
corporation (“GRMH”), SDC HOLDINGS, LLC, an Oklahoma limited liability company
(“SDC”) and APOTHECARYRx, LLC, an Oklahoma limited liability company (“ARx”
together with GRMH and SDC, jointly and severally the “Borrowers” and each a
“Borrower”), OLIVER COMPANY HOLDINGS, LLC, an Oklahoma limited liability company
(“OCH”), ROY T. OLIVER, an individual (“Oliver”), STANTON M. NELSON, an
individual (“Nelson”), ROY T. OLIVER, as Trustee of the Roy T. Oliver Revocable
Trust dated June 15, 2004 (the “Trust”), VAHID SALALATI, an individual
(“Salalati”), GREG LUSTER, an individual (“Luster”), KEVIN LEWIS, an individual
(“Lewis”) ROGER ELY, an individual (“Ely”) and LEWIS P. ZEIDNER, an individual
(“Zeidner” and together with OCH, Oliver, Nelson, Trustee, Salalati, Lewis and
Ely, the “Guarantors”) and ARVEST BANK, an Arkansas banking corporation (the
“Bank”).
          WHEREAS, the Borrower, Guarantors and Bank have heretofore entered
into that certain Loan Agreement dated effective May 21, 2008 (the “Loan
Agreement”) and related Loan Documents;
          WHEREAS, the Borrower, Guarantors and Bank desire to amend the Loan
Agreement and Loan Documents by means of this Amendment as set forth herein; and
          WHEREAS, this Amendment is executed by each Guarantor and delivered to
the Bank to reflect the Guarantors consent to the Amendment, to induce the
Bank to amend the Loan and in satisfaction of a material condition precedent to
such amendment by the Bank. Except as otherwise defined herein, all defined
terms shall have the meaning prescribed in the Loan Agreement or other Loan
Documents.
          NOW, THEREFORE, in consideration of the mutual covenants among the
parties hereto, it is agreed as follows:
1. Definitions.
     1.1 Paragraph 1.6 Replaced. Paragraph 1.6 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

  1.6   Collateral Assignment of Leases. With respect to the lease of real
property by a Borrower utilized in the operation of its pharmacy or sleep lab
business that is entered into from and after the date of this Agreement, the
agreement(s) to be executed by the Bank and Borrowers granting to the Bank a
first perfected collateral assignment of such in substantially the form of
Schedule “1.6” attached hereto as a part hereof, unless waived in whole or part
in writing by the Bank.

Amendment to Loan Agreement
Graymark Healthcare, Inc.

 



--------------------------------------------------------------------------------



 



     1.2 Paragraph 1.8 Replaced. Paragraph 1.8 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

  1.8   Default. The occurrence of any of the events specified in Paragraph 9 of
this Agreement, that are not remedied by the Borrowers or waived by the Bank as
may be provided therein.

2. Use of Funds for Acquisition Note Advances. Paragraph 3.2.5 of the Loan
Agreement is hereby deleted and replaced in its entirety with the following:

  3.2.5   Use of Proceeds. Except as may be allowed in writing by Bank in its
sole and absolute discretion, all proceeds of the Acquisition Note will be used
solely for the funding of (a) up to seventy percent (70%) of either the purchase
price of the acquisition of existing pharmacy business assets or sleep labs or
the startup costs of new sleep labs; and (b) other costs incurred by Borrowers
or the Bank in connection with the preparation of the Loan Documents, provided
that such payment is approved by the Bank. For purposes of this paragraph 3.2.5,
the purchase price will: (y) include the cost of inventory purchased through the
acquisition, to the extent not already included in the purchase price amount;
and (z) exclude any amount which is funded with Seller carry-back financing,
unless fully subordinated to the Bank.

3. Representation and Warranties. Paragraph 6.4 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following and the attached
Schedule 6.4 is incorporated by reference:

  6.4   Ownership. Except as set forth on Schedule 6.4 attached hereto, the
Borrowers have good and marketable title to the Collateral, free and clear of
all liens, security interest, claims or encumbrances, except for liens and
security interests in favor of the Bank.

4. Negative Covenants.
     4.1 Paragraph 8.1 Replaced. Paragraph 8.1 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

  8.1   Creation of Liens. Neither any Borrower nor any of Borrower Subsidiaries
will create, assume or suffer to exist any trust deed, mortgage, pledge,
security interest, encumbrance or other lien (including the lien of an
attachment, judgment or execution) securing a charge or obligation affecting any
or all of the Collateral

Amendment to Loan Agreement
Graymark Healthcare, Inc.

- 2 -



--------------------------------------------------------------------------------



 



or Accounts of the Borrower Subsidiaries, excluding only: (1) liens for
governmental charges which are not delinquent or the validity of which is being
contested in good faith by appropriate proceedings and as to which adequate
reserves have been established under generally accepted accounting principles;
(2) deposits made to secure statutory and other obligations incurred in the
ordinary course of the Borrowers’ respective businesses; (3) equipment
acquisition leases in the ordinary course of business (new or assumed); (4)
 Seller carry-back financing and liens of ARx or SDC set forth on Schedule 6.4;
(5) Seller carry-back financing to ARx or SDC from the acquisition of new sleep
or pharmacy businesses, so long as subordinated to the Bank’s liens; (6) ARx’s
financing for working capital evidenced by (i) “Up-front Discounts” for
inventory purchase commitments, (ii) extended financing referred to as “dating
of inventory” relating to the replacement of the initial inventory from the
acquisition of new pharmacy businesses, and (iii) ordinary course purchases of
replacement inventory, provided that in the case of (f)(ii) above, so long as
all such liens or security interests in favor of such inventory provider that
secure debt solely with respect to the “dating of inventory” (determined without
regard to any cross-collateralization or similar provision) are or will be
junior in priority to the Bank; and (7) liens to the Bank contemplated by this
Agreement.
     4.2 Paragraph 8.3 Replaced. Paragraph 8.3 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

  8.3   Creation of Debt. Except as set forth in Paragraph 6.4, neither the
Borrowers nor any of Borrower Subsidiaries will incur, create or suffer to exist
any indebtedness for borrowed money, or issue, discount or sell any obligation
of the Borrowers or Borrower Subsidiaries, excluding only: (1) the indebtedness
to the Bank contemplated by this Agreement; (2) current accounts payable arising
in the ordinary course of their respective businesses; (3) financing for working
capital of Borrower Subsidiaries of SDC secured only by the personal guaranties
of minority interest holders in such Borrower Subsidiary; (4) the items
enumerated in subparagraphs (c), (d), (e) and (f) of paragraph 8.1 hereof; and
(5) an amount not to exceed $100,000.00 each incurred in the ordinary course of
business by SDC and ARx, including their respective subsidiaries, for a total
not to exceed $200,000.00; and (6) such other indebtedness as the Bank
specifically approves in writing.

Amendment to Loan Agreement
Graymark Healthcare, Inc.

- 3 -



--------------------------------------------------------------------------------



 



     4.3 Section 8.4 Replaced. Paragraph 8.4 of the Loan Agreement is hereby
deleted and replaced in its entirety, as follows:

  8.4   Loans and Guaranties. Except as permitted below, neither the Borrowers
nor any of Borrower Subsidiaries will make any loans, advances or extensions of
credit to any person, firm or corporation nor become a guarantor or surety
directly or indirectly. Notwithstanding the above, (1) GRMH may issue its
guaranty for ARx’s financing for working capital evidenced by “Up-front
Discounts” for inventory purchase commitments, extending financing referred to
as “dating of inventory” relating to the replacement of the initial inventory
from the acquisition of new pharmacy businesses, and ordinary course purchases
of replacement inventory, (2) Borrowers may make short term operating advances
or loans to Borrower Subsidiaries in the ordinary course of business, and
(3) GRMH may guaranty debt for CPAP machines that is permitted by this Agreement
to be incurred under paragraph 8.1 (c) (in addition to (a) above of this
paragraph) in a total amount outstanding at any time not to exceed $750,000,
unless otherwise consented to in writing by Bank.

     4.4 Paragraph 8.5 Amended. The first sentence of Paragraph 8.5 of the Loan
Agreement is hereby amended, as follows and the remaining portion of
Paragraph 8.5 remains unchanged:

  8.5   Transfers. Except as expressly permitted by this Agreement, the
Borrowers will not transfer or permit to be transferred voluntarily or by
operation of law any interest in the Collateral, the Borrowers Subsidiaries or
assets of the Borrower Subsidiaries; provided however the Borrowers, with notice
to Bank, may recognize transfers of existing minority equity interests held by
third parties in Borrowers Subsidiaries so long as Borrowers’ equity or
ownership interest therein is not decreased.....

     4.5 Paragraph 8.11 Replaced. Paragraph 8.11 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

  8.11   Debt Service Coverage Ratio. Commencing with the Quarter ending
June 30, 2009 and thereafter during the term of the Loan, based on the latest
four rolling quarters, Borrowers will continuously maintain a Debt Service
Coverage Ratio of not less than 1.25 to 1.

5. Default.
     5.1 Paragraph 9.4 Replaced. Paragraph 9.4 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:
Amendment to Loan Agreement
Graymark Healthcare, Inc.

- 4 -



--------------------------------------------------------------------------------



 



  9.4   Lien Filings. Except as expressly permitted by this Agreement, the
existence of any lien on the Collateral without indemnification therefor
satisfactory to the Bank; or

     5.2 Paragraph 9.11 Replaced. Paragraph 9.11 of the Loan Agreement is hereby
deleted and replaced in its entirety with the following:

  9.11   Failure of Liens. Except as waived in writing by the Bank or expressly
permitted by this agreement, the failure of the Bank’s assignment, liens and
security interests covering the Collateral to constitute a first and prior
perfected lien on any material portion of the Collateral.

     5.3 Paragraph 9 Amended. The last sentence of Paragraph 9 of the Loan
Agreement is hereby deleted and replaced in its entirety with the following and
the preceding portion of Paragraph 9 remains unchanged:
Provided however, no default shall exist as to any event set forth in this
Paragraph 9 prior to written notice and opportunity to cure in the following
manner: Bank will give ten (10) days written notice (5 days written notice as to
Paragraph 9.11) of an event set forth in this Paragraph 9 within which a
Borrower or a Guarantor, as applicable, may cure or caused to be cured such
event. If the event is not so cured to the Bank’s reasonable satisfaction, the
Bank may then declare a Default under the Agreement. Notwithstanding any of the
foregoing sentence, neither written notice of those events set forth in
paragraphs 9.1, 9.2, 9.8 or 9.9 nor any opportunity to cure will be required to
be given by Bank and Bank may, in the case of the occurrence of event under
paragraphs 9.1, 9.2, 9.8 or 9.9 declare a Default under this Agreement; except
that the Bank agrees to give a written notice to Borrowers only without copy to
counsel and five (5) days opportunity to cure for up to three (3) occurrences of
the events in paragraph 9.1 or 9.2 during the term of this Agreement.
6. Guarantor’s Consent. Each Guarantor hereby consents to this Amendment and the
transactions contemplated herein and agrees that such Guarantor’s liability
under any of the Guaranties in favor of the Bank will not be released, reduced,
impaired or affected by this Amendment or the transactions contemplated herein.
7. Amended and Restated Guaranty. Borrowers and Guarantors request Bank release
Greg Luster and reallocate Guaranteed Amount to certain remaining Guarantors
excluding Salalati and Ely according to the Guarantor Pro-Rata Percentage set
forth in the Amended Schedule 1.13 attached hereto. Each such Guarantor shall
execute and deliver an Amended and Restated Guaranty Agreement to reflect the
amended Guarantor Pro-Rata Percentage. On receipt of the
Amendment to Loan Agreement
Graymark Healthcare, Inc.

- 5 -



--------------------------------------------------------------------------------



 



fully executed Amended and Restated Guaranty Agreements, Bank agrees to release
Luster and return his original Guaranty.
8. Ratification.  Except as amended by this Amendment, all of the terms and
provisions of the Loan Agreement and Loan Documents will continue in full force
and effect, uninterrupted and unabated, and the Loan Agreement and Loan
Documents as herein expressly amended, is hereby ratified, approved and
confirmed in every respect.
9. Authority. Each party represents and warrants to the other that: (a) all
necessary corporate action on the part of each party to be taken in connection
with the execution, delivery and performance of this Amendment has been duly and
effectively taken; and (b) the execution, delivery and performance by each party
of this Amendment does not constitute a violation or breach of such party’s
articles of incorporation, by-laws or any other agreement or law by which such
party is bound.
10. Counterparts.  This Amendment may be executed in multiple counterparts, each
of which will be an original instrument, but all of which will constitute one
agreement.
[SIGNATURE PAGE TO FOLLOW]
Amendment to Loan Agreement
Graymark Healthcare, Inc.

- 6 -



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Agreement effective
the date first above written.

     
 
  GRAYMARK HEALTHCARE, INC.,
 
  an Oklahoma Corporation
 
   
 
  By /S/ STANTON M. NELSON
 
            Stanton M. Nelson, CEO
 
   
 
  APOTHECARYRx LLC, an Oklahoma limited
 
  liability company
 
   
 
  BY: GRAYMARK HEALTHCARE, INC.,
 
  an Oklahoma Corporation, MANAGER
 
   
 
       By /S/ STANTON M. NELSON
 
            Stanton M. Nelson, CEO
 
   
 
  SDC HOLDINGS, LLC, an Oklahoma limited
 
  liability company
 
   
 
  BY: GRAYMARK HEALTHCARE, INC.,
 
  an Oklahoma Corporation, MANAGER
 
   
 
       By /S/ STANTON M. NELSON
 
            Stanton M. Nelson, CEO
 
   
 
  (the “Borrowers”)
 
   
 
  OLIVER COMPANY HOLDINGS, LLC, an
 
  Oklahoma limited liability company
 
   
 
  By /S/ ROY T. OLIVER
 
       Roy T. Oliver, Manager
 
   
 
  /S/ ROY T. OLIVER
 
  ROY T. OLIVER, individually

Amendment to Loan Agreement
Graymark Healthcare, Inc.

- 7 -



--------------------------------------------------------------------------------



 



     
 
  THE ROY T. OLIVER REVOCABLE TRUST
 
  DATED JUNE 15, 2004
 
   
 
  By /S/ ROY T. OLIVER
 
        ROY T. OLIVER, Trustee
 
   
 
  /S/ STANTON M. NELSON
 
  STANTON M. NELSON, individually
 
   
 
  /S/ VAHID SALALATI
 
  VAHID SALALATI, individually
 
   
 
  /S/ GREG LUSTER
 
  GREG LUSTER, individually
 
   
 
  /S/ KEVIN LEWIS
 
  KEVIN LEWIS, individually
 
   
 
  /S/ ROGER ELY
 
  ROGER ELY, individually
 
   
 
  /S/ LEWIS P. ZEIDNER
 
  LEWIS P. ZEIDNER, individually
 
   
 
  (the “Guarantors”)
 
   
 
  ARVEST BANK, an Arkansas banking corporation
 
   
 
  By /S/ CINDY BATT
 
       Cindy Batt, Senior Vice President
 
   
 
  (the “Bank”)

Amendment to Loan Agreement
Graymark Healthcare, Inc.

- 8 -